DETAILED ACTION
This office action is in response to the above identified application filed on June 26, 2019. The application contains claims 1-9. 
Claims 1-9 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology “The present disclosure provides …”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
Claim 2, line 5: clarify whether “methods/groups” means “methods” or “groups”
Claim 3, line 4: clarify whether “method/data” means “method” or “data” 
Claim 3, line 6, 8, 9: clarify whether “method/group” means “method” or “group”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 7-8 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is software per se.  
Claim 7 recites a system comprising “a recording module” and “a processing module”. The disclosure does not indicate that “a recording module” or “a processing module” is necessarily hardware. Paragraph [0075] of the specification states “… The modules may be all implemented by processing elements invoking software, or all implemented by hardware. Alternatively, it is also possible that some modules are implemented by processing elements invoking software, and some modules are implemented by hardware. …”. The word implement means to perform or to carry out. The modules being implemented by hardware does not necessarily mean the modules include the hardware or the modules themselves are hardware. It encompasses the scenario that additional hardware, which is not a part of any of the modules, is used to carry out the modules and the modules themselves are software. This will make the claimed system software per se. Therefore, claim 7 is rejected under 35 U.S.C. 101.
Dependent claim 8 recites an additional “an output module”. The disclosure does not indicate that “an output module” is necessarily hardware. As discussed above, this additional module can be software as well and does not add any structure to claim 8. Therefore, claim 8 is likewise rejected under 35 U.S.C. 101. 
It is suggested that Applicant positively recite a processor as a component of the claimed system to overcome the 35 U.S.C. 101 rejections to claims 7 and 8 as set forth above.
Claim 9 recites “a computer readable storage medium”. The disclosure does not indicate that “a computer readable storage medium” is necessarily non-transitory. Paragraph [0070] of the specification discusses the computer readable storage medium as "The foregoing storage medium comprises: various media that can store program code, such as a ROM, a RAM, a magnetic disk, or an optical disc." This is not a clear definition and the storage medium is only loosely defined by examples. The word "comprises" used in the above quote makes the storage medium open-ended, which means it covers a carrier wave. The broadest reasonable interpretation of this limitation in light of the specification includes transitory medium such as signal, which is not in the four types of categories for patent. Therefore, claim 9 is rejected under 35 U.S.C. 101.
It is suggested that Applicant add the word “non-transitory” in front of “computer readable storage medium” to overcome the 35 U.S.C. 101 rejection to claim 9 as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupershmidt et al. (US 20070162411 A1).

With regard to claim 1,
	Kupershmidt teaches
a method for managing experimental data (Abstract), comprising: 
recording the experimental data, and preprocessing the experimental data, to obtain at least two preprocessed experimental arrays (Fig. 1; [0072]: receive raw data from an experiment, wherein the raw data being obtained from a public database, private sources, an individual experiment run in a lab, etc., indicates “the experimental data” has been recorded. Fig. 2A; [0074]-[0075]; [0077]: curate raw data to extract feature sets; [0088]-[0089]: import curated data; [0107]-[0109]: preprocess imported data to correlate the extracted feature sets to feature sets previously imported by any user of the system, wherein the curating, importing, and preprocessing teach “preprocessing the experimental data”, the extracted feature sets corresponds to one array of the “at least two preprocessed experimental arrays”, and the feature sets previously imported by any user of the system, which are also part of the experimental data, corresponds to the other array of the “at least two preprocessed experimental arrays”); 
selecting one element from each of two selected preprocessed experimental arrays according to an analysis requirement, and combining the elements to establish a cyclic experimental database, wherein the cyclic experimental database comprises a plurality of combination data meeting the analysis requirement ([0061]-[0062]; [0064]; [0068]-[0069]; [0059]: correlate a new feature set with every other feature sets already in the Knowledge Base, and store correlation result in the Knowledge Base, wherein correlating two feature sets teaches both selecting "one element from each of two …. arrays" and “combining the elements” with each feature set corresponding to "one element" and pairing two feature sets corresponding to "combining the elements...", and Knowledge Base corresponds to "a cyclic experimental database" that is established based on statistical analysis result of correlated feature sets. [0078]: clinical questions are questions that the experiment was designed to answer or measure; [0109]: for example, identifying signaling pathways in common between two Feature Sets derived from two different treatment-based experiments is an example clinical question that corresponds to "an analysis requirement", and because all features sets are designed to answer this question, the Knowledge Base comprises all feature set correlation information related to the signaling pathways identification, i.e., “a plurality of combination data meeting the analysis requirement”. Examiner’s Note: “a cyclic experimental database” is neither a term widely adopted by the industry or academia nor clearly defined in the specification; it has been interpreted to mean a database that stores data collected over time; if this interpretation is not what Applicant intends to claim, Applicant is suggested to clarify the scope of this limitation with specific language); and 
performing cyclic statistical analysis on the combination data in the cyclic experimental database, to obtain a cyclic statistical result corresponding to retrieved combination data (Fig. 2B; [0077]-[0081]: perform statistical analysis on the correlated feature sets to obtain statistical measures such as p-value, fold change, and other relevant statistical/measurement information. Examiner’s Note: “cyclic statistical analysis” is neither a term widely adopted by the industry or academia nor clearly defined in the specification; it has been interpreted to mean statistical analysis performed on the data stored in the database; if this interpretation is not what Applicant intends to claim, Applicant is suggested to clarify the scope of this limitation with specific language).

With regard to claim 5,
Kupershmidt teaches
the method for managing experimental data as in claim 1, further comprising outputting the cyclic statistical result in a specified manner (Fig. 13B; [0166]: output statistical analysis results in response to a user query, wherein the user query corresponds to “a specified manner” and P-Value and Q-Value shown on the screen are examples of “cyclic statistical result”).

With regard to claim 7,
	Kupershmidt teaches
a system for managing experimental data (Abstract), comprising: 
a recording module, configured to record the experimental data, and preprocess the experimental data, to obtain at least two preprocessed experimental arrays (Fig. 1; [0072]: receive raw data from an experiment, wherein the raw data being obtained from a public database, private sources, an individual experiment run in a lab, etc., indicates “the experimental data” has been recorded. Fig. 2A; [0074]-[0075]; [0077]: curate raw data to extract feature sets; [0088]-[0089]: import curated data; [0107]-[0109]: preprocess imported data to correlate the extracted feature sets to feature sets previously imported by any user of the system, wherein the curating, importing, and preprocessing teach “preprocess the experimental data”, the extracted feature sets corresponds to one array of the “at least two preprocessed experimental arrays”, and the feature sets previously imported by any user of the system, which are also part of the experimental data, corresponds to the other array of the “at least two preprocessed experimental arrays”); and
a processing module, configured to select one element from each of two selected preprocessed experimental arrays according to an analysis requirement, and combine the elements to establish a cyclic experimental database, the cyclic experimental database comprises a plurality of combination data ([0061]-[0062]; [0064]; [0068]-[0069]; [0059]: correlate a new feature set with every other feature sets already in the Knowledge Base, and store correlation result in the Knowledge Base, wherein correlating two feature sets teaches both "select one element from each of two …. arrays" and “combine the elements” with each feature set corresponding to "one element" and pairing two feature sets corresponding to "combine the elements...", and Knowledge Base corresponds to "a cyclic experimental database" that is established based on statistical analysis result of correlated feature sets. [0078]: clinical questions are questions that the experiment was designed to answer or measure; [0109]: for example, identifying signaling pathways in common between two Feature Sets derived from two different treatment-based experiments is an example clinical question that corresponds to "an analysis requirement", and because all features sets are designed to answer this question, the Knowledge Base comprises all feature set correlation information related to the signaling pathways identification, i.e., “a plurality of combination data meeting the analysis requirement”. Examiner’s Note: “a cyclic experimental database” is neither a term widely adopted by the industry or academia nor clearly defined in the specification; it has been interpreted to mean a database that stores data collected over time; if this interpretation is not what Applicant intends to claim, Applicant is suggested to clarify the scope of this limitation with specific language); and perform cyclic statistical analysis on the combination data in the cyclic experimental database, to obtain a cyclic statistical result corresponding to retrieved combination data (Fig. 2B; [0077]-[0081]: perform statistical analysis on the correlated feature sets to obtain statistical measures such as p-value, fold change, and other relevant statistical/measurement information. Examiner’s Note: “cyclic statistical analysis” is neither a term widely adopted by the industry or academia nor clearly defined in the specification; it has been interpreted to mean statistical analysis performed on the data stored in the database; if this interpretation is not what Applicant intends to claim, Applicant is suggested to clarify the scope of this limitation with specific language).

With regard to claim 8,
Kupershmidt teaches
the system for managing experimental data as in claim 7, further comprising an output module, configured to output the cyclic statistical result in a specified manner. (Fig. 13B; [0166]: output statistical analysis results in response to a user query, wherein the user query corresponds to “a specified manner” and P-Value and Q-Value shown on the screen are examples of “cyclic statistical result”).

With regard to claim 9,
a computer readable storage medium, storing a computer program, wherein when the program is executed by a processor (Fig. 19, processor(s) 1902), a method for managing experimental data is implemented (Abstract), the method comprises: 
recording the experimental data, and preprocessing the experimental data, to obtain at least two preprocessed experimental arrays (Fig. 1; [0072]: receive raw data from an experiment, wherein the raw data being obtained from a public database, private sources, an individual experiment run in a lab, etc., indicates “the experimental data” has been recorded. Fig. 2A; [0074]-[0075]; [0077]: curate raw data to extract feature sets; [0088]-[0089]: import curated data; [0107]-[0109]: preprocess imported data to correlate the extracted feature sets to feature sets previously imported by any user of the system, wherein the curating, importing, and preprocessing teach “preprocessing the experimental data”, the extracted feature sets corresponds to one array of the “at least two preprocessed experimental arrays”, and the feature sets previously imported by any user of the system, which are also part of the experimental data, corresponds to the other array of the “at least two preprocessed experimental arrays”); 
selecting one element from each of two selected preprocessed experimental arrays according to an analysis requirement, and combining the elements to establish a cyclic experimental database, wherein the cyclic experimental database comprises a plurality of combination data meeting the analysis requirement ([0061]-[0062]; [0064]; [0068]-[0069]; [0059]: correlate a new feature set with every other feature sets already in the Knowledge Base, and store correlation result in the Knowledge Base, wherein correlating two feature sets teaches both selecting "one element from each of two …. arrays" and “combining the elements” with each feature set corresponding to "one element" and pairing two feature sets corresponding to "combining the elements...", and Knowledge Base corresponds to "a cyclic experimental database" that is established based on statistical analysis result of correlated feature sets. [0078]: clinical questions are questions that the experiment was designed to answer or measure; [0109]: for example, identifying signaling pathways in common between two Feature Sets derived from two different treatment-based experiments is an example clinical question that corresponds to "an analysis requirement", and because all features sets are designed to answer this question, the Knowledge Base comprises all feature set correlation information related to the signaling pathways identification, i.e., “a plurality of combination data meeting the analysis requirement”. Examiner’s Note: “a cyclic experimental database” is neither a term widely adopted by the industry or academia nor clearly defined in the specification; it has been interpreted to mean a database that stores data collected over time; if this interpretation is not what Applicant intends to claim, Applicant is suggested to clarify the scope of this limitation with specific language); and 
performing cyclic statistical analysis on the combination data in the cyclic experimental database, to obtain a cyclic statistical result corresponding to retrieved combination data (Fig. 2B; [0077]-[0081]: perform statistical analysis on the correlated feature sets to obtain statistical measures such as p-value, fold change, and other relevant statistical/measurement information. Examiner’s Note: “cyclic statistical analysis” is neither a term widely adopted by the industry or academia nor clearly defined in the specification; it has been interpreted to mean statistical analysis performed on the data stored in the database; if this interpretation is not what Applicant intends to claim, Applicant is suggested to clarify the scope of this limitation with specific language).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kupershmidt et al. (US 20070162411 A1), in view of Roder et al. (US 20210098131 A1).

With regard to claim 6,
	As discussed in claim 5, Kupershmidt teaches all the limitations therein.
	Kupershmidt does not teach
the method for managing experimental data as in claim 5, wherein outputting the cyclic statistical result in a specified manner comprises: 
outputting, in a form of a two-dimensional numerical matrix, the cyclic statistical result obtained after the cyclic statistical analysis; 
discretizing matrix elements in the two-dimensional numerical matrix, and dividing the matrix elements according to pre-divided statistical ranges; and 
assigning different colors or different grayscale values to the divided statistical ranges, so that the cyclic statistical result is output visually.
Roder teaches
the method for managing experimental data as in claim 5, wherein outputting the cyclic statistical result in a specified manner comprises: 
outputting, in a form of a two-dimensional numerical matrix, the cyclic statistical result obtained after the cyclic statistical analysis; 
discretizing matrix elements in the two-dimensional numerical matrix, and dividing the matrix elements according to pre-divided statistical ranges; and 
assigning different colors or different grayscale values to the divided statistical ranges, so that the cyclic statistical result is output visually (Fig. 45A; Fig. 45B; [0115]; [0432]: FIGS. 45A and 45B show plots of p values generated by statistical analyses in a two-dimensional numerical matrix, with each matrix element corresponding to a specific correlation and at a pre-divided statistical range, with darker areas associated with lower p values and thus higher correlation between protein and class label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kupershmidt to incorporate the teachings of Roder to output, in a form of a two-dimensional numerical matrix, the cyclic statistical result obtained after the cyclic statistical analysis, discretize matrix elements in the two-dimensional numerical matrix, and divide the matrix elements according to pre-divided statistical ranges, and assigning different colors or different grayscale values to the divided statistical ranges, so that the cyclic statistical result is output visually. Doing so would organize and present statistical analysis results visually to facilitate understanding of the correlations among every two elements in mass experimental data.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming all the rejections and objections as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168